Lucas County, No. L-92-234. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Lucas County to certify its record. Appellants’ request for extension of time to file a memorandum in support of jurisdiction was denied by this court on October 8, 1993. Appellants’ motion for reconsideration of this court’s denial of request for extension and motion to file memorandum in support of jurisdiction instanter were denied on November 17,1993. It appears from the records of this court that appellants have not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed sua sponte, effective March 14, 1994.